Citation Nr: 0213438	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-24 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating in excess of 10 
percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1978 to 
December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran requested and was scheduled to appear at a Travel 
Board hearing at the RO in April 2002 but she failed to 
appear.  As the appellant has neither submitted good cause 
for failure to appear or requested to reschedule the hearing, 
the request for a hearing is deemed withdrawn and the Board 
will continue with the appeal.  See 
38 C.F.R. § 20.704(d) (2001).


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  The veteran's migraine disability approximates 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months; there is no 
medical evidence of very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The schedular criteria for an initial rating of 30 percent, 
and no more, for migraine headaches have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  The VCAA became effective on November 9, 2000.  This 
law not only did away with the concept of a well-grounded 
claim, but also imposed additional duties and obligations on 
the VA in developing claims.  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's increased rating 
claim have been properly developed as service and Pensacola 
Naval Hospital medical records, a May 2000 VA examination 
report, and various statements from the veteran and her 
representative have been associated with the claims file.  
Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2002).  In this connection, the Board finds that the VA 
examination report and recent naval hospital treatment 
reports, which evaluate the status of the veteran's 
disability, are adequate for determining whether a higher 
disability rating is warranted, particularly in light of the 
veteran's failure to respond to the RO's April 2001 letter 
notifying her of the provisions of the VCAA and what 
information VA had obtained and indicating that the veteran 
should provide any additional information that she wanted to 
present.  

The Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by rating decisions dated in June 1999 and 
October 2000, an October 2000 statement of the case, an April 
2001 VCAA letter, and a September 2001 supplemental statement 
of the case, as the RO advised the veteran of the provisions 
of the VCAA and the criteria for a higher disability rating. 

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
her claim and has obtained and fully developed all relevant 
evidence necessary for an equitable disposition.  As such, 
there has been no prejudice to the veteran in this case that 
would warrant further notice or development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Factual Background

Service medical records show that the veteran was treated 
numerous times for headaches.  In December 1980, the veteran 
sought treatment for headaches described as being more 
frontal without nausea or vomiting.  In June 1995, the 
veteran reported a 14-year history of experiencing headaches 
associated with her menses.  She described them as throbbing, 
unilateral, associated with flashing light, blind spots and 
photophobia.  The veteran was diagnosed with migraines, 
menstrual headaches.  Sansert was prescribed to help control 
her headaches.  At an October 1997 ophthalmology examination, 
the veteran reported having headaches once a month around the 
time of her menstruation.  An October 1997 sinus X-ray showed 
mild nasal septum deviation, otherwise negative study.  In 
February 1998, she was treated for migraines.  At a follow-up 
visit in March 1998, the veteran said her headaches had 
improved.  She was told to continue on high doses of aspirin.  
In June 1998, she was seen in the emergency room for a severe 
migraine, the first she had experienced since starting on 
high doses of aspirin, and returned for follow-up treatment 
the next day.  A September 1998 internal medicine report 
reveals that another magnetic resonance imaging (MRI) needed 
to be done for comparison with one performed in March 1996.  
A November 1998 MRI of the brain showed no change in a tiny 
left frontal subcortical white matter lesion nor in a small 
lesion of the posterior limb of the right internal capsule.  
These were presumably small areas of post-ischemic or post-
inflammatory changes.  No new lesions were noted.

In a June 1999 rating decision, the RO granted service 
connection for migraines and assigned a 10 percent rating 
effective January 1, 1999.

A May 2000 VA examination report revealed that around 1982 
the veteran started having some headaches.  Some seemed to 
come on due to stress but others came on during her menstrual 
period.  Around the same time she had some hypertension and 
felt that some of her headaches could be related to that.  
Once the headache began, it would typically last for several 
days.  Over the last several years, she reported that she 
usually found that an over-the-counter medication like 
aspirin might work fairly well for 5 or 6 months and then 
lose its effectiveness.  She would then switch to an anti-
inflammatory and get relief for 5 or 6 months and then have 
to switch.  The veteran stated that the headaches might occur 
in different areas of her head, sometimes on the right side 
or frontal.  They might have a pattern of pressure or 
throbbing at times.  If they started throbbing there was 
usually associated nausea.  She might see some flashing light 
out of both eyes.  This was usually just around the time she 
had a headache but it sometimes occurred if her blood 
pressure was elevated.  In 1996, the veteran had a brain MRI 
and magnetic resonance angiography (MRA) that were 
essentially normal.  The veteran reported that she had been 
given a trial Imitrex injection and tablets, which were not 
helpful.  She indicated that she took two Excedrin Migraine 
at the onset of a headache and might get 1 to 1 1/2 days of 
relief.  Most of her headaches began during the menstrual 
cycle.  On examination, there was no drift of the upper 
extremities.  On cranial nerve exam, there was no 
papilledema, facial weakness or visual field defect.  
Strength, tone and coordination were all normal.  Deep tendon 
reflexes were +2/4 bilaterally.  Romberg was negative.  
Sensory examination was unremarkable.  There was no Babinski 
sign.  No bruits were noted in the neck.  There was no 
significant occipital notch tenderness.  The impression was 
vascular headaches of migraine type, more specifically 
menstrual migraine.  There also was a history of hypertension 
for which she was on regular medication.  An 
electroencephalogram (EEG) was recommended and was found to 
be normal.

Treatment reports from the Pensacola Naval Hospital from 
October 1997 to November 2000 reveal that the veteran 
reported, in March 2000, that she was doing well and only 
continued to have headaches around menses, which were 
controlled with Excedrin.  At the time of a physical 
examination in October 2000, the veteran reported migraines 
during menses.  The assessment was premenstrual dysphoric 
disorder causing migraines.  Midrin was recommended.  A month 
later, the veteran again reported migraines associated with 
menses and that she had tried Imitrex, Midrin and Motrin.  
Neurologic examination was grossly normal.  The assessment 
was migraines and Compazine was prescribed to be taken at the 
start of a headache. 

The veteran submitted a summary list by month of the type and 
number of pills taken for her headaches in 2000.  The highest 
number of pills, more than twenty-two per month, was taken in 
July, August, October and November with a notation that they 
"did not work this month."

Analysis

The veteran's representative contends that the veteran's 
migraines happen at least once a month and are prostrating in 
nature and effect, warranting the maximum evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

The veteran's service-connected headaches are currently 
evaluated as 10 percent disabling, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2001).  Under that code, very frequent, 
completely prostrating and prolonged attacks (of migraine 
headaches) productive of severe economic inadaptability 
warrant a 50 percent disability evaluation.  If there are 
characteristic prostrating attacks occurring on an average of 
once a month over the past several months, a 30 percent 
disability rating is warranted.  If such attacks average one 
in two months over the past several months, a 10 percent 
evaluation is awarded. 

For the reasons that follow, the Board believes that the 
veteran's migraines more nearly approximate the criteria for 
a 30 percent rating.  The veteran contends that her service-
connected headaches are severe in nature with associated 
nausea and exhaustion and, at times, some flashing light out 
of both eyes.  She reports that she has severe migraines at 
least once a month and, depending on when the headache 
occurs, she might have to take time off from work.  As a 
rule, if she takes medication and makes sure her room is dark 
and lays in bed, she can usually get relief within a day or 
so.  The veteran indicates that her headaches have resulted 
in missed work, thus suggesting at least some economic 
inadaptability.  The relevant medical evidence confirms 
recurrent headaches on a monthly basis, and the Board does 
not doubt some resultant industrial impairment.  However, the 
medical evidence does not show very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  That is, while the veteran has 
frequent headaches, the objective medical evidence does not 
show that she has recurrent headaches that are incapacitating 
or completely prostrating in nature.  It is pertinent to note 
that, while the veteran has given a history of such 
headaches, there are no treatment records to show that her 
headaches frequently reach the degree of intensity required 
for a 50 percent rating.  Records from the Pensacola Naval 
Hospital medical clinic show post-service treatment for 
headaches only on three occasions, most recently in October 
and November 2000.  The May 2000 VA examiner noted that the 
veteran had vascular headaches of migraine type, more 
specifically menstrual migraine.  Her headaches, if 
throbbing, were usually associated with nausea and she might 
see some flashing light out of both eyes.  In summary, the 
Board concludes that the preponderance of the evidence is 
against a rating in excess of 30 percent for the veteran's 
headaches.  There is no evidence that the veteran's headaches 
have been more severe any time during the period of this 
initial evaluation.  Fenderson, 12 Vet. App. 119.  Thus, the 
Board finds that an initial rating of 30 percent for 
migraines is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected migraines standing 
alone present an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2001); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, no evidence has been 
presented showing factors not already contemplated by the 
rating criteria, such as frequent periods of hospitalization, 
due solely to the veteran's service-connected migraines, as 
to render impractical the application of the regular 
schedular standards.  The Board observes that the veteran 
indicated that she might have to take time off work; however, 
she has not provided any evidence to corroborate her 
statement.  In light of the foregoing, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.



ORDER

An initial rating of 30 percent for migraines is granted, 
subject to the rules and regulations governing the payment of 
VA monetary benefits.




		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

